t c memo united_states tax_court michael craig worsham petitioner v commissioner of internal revenue respondent docket no filed date michael craig worsham pro_se marissa r lenius elizabeth s henn peter n scharff and tyler n orlowski for respondent memorandum findings_of_fact and opinion goeke judge by statutory_notice_of_deficiency respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax petitioner failed to file 1all dollar amounts are rounded to the nearest dollar a federal tax_return respondent also determined a dollar_figure addition_to_tax under sec_6651 an dollar_figure addition_to_tax under sec_6651 and a dollar_figure addition_to_tax under sec_6654 in an amendment to the answer to the petition respondent asserted that the deficiency in tax was actually dollar_figure in his amendment to answer respondent also asserted a dollar_figure fraudulent_failure_to_file addition_to_tax under sec_6651 as well as an increase of the sec_6651 addition to dollar_figure and of the sec_6654 addition to dollar_figure the parties later stipulated certain amounts paid to petitioner during as well as certain deductions finally respondent filed a motion to impose sanctions against petitioner pursuant to sec_6673 the issues for our consideration are whether petitioner failed to report taxable_income of dollar_figure for we hold that he did 2unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure 3because of the sec_6651 fraudulent_failure_to_file addition_to_tax he now seeks against petitioner respondent is seeking imposition of the sec_6651 addition_to_tax only as an alternative should we not hold petitioner liable for the fraudulent_failure_to_file addition 4petitioner disputes that these amounts constituted taxable_income paid to him whether petitioner is liable for the sec_6651 fraudulent_failure_to_file addition_to_tax for we hold that he is whether petitioner is liable for the sec_6651 addition_to_tax resulting from his failure to pay the tax shown on a substitute for return sfr prepared by respondent we hold that he is whether petitioner is liable for additions to tax for failure to pay estimated_taxes under sec_6654 for we hold that he is and whether to impose sanctions under sec_6673 on petitioner for presenting frivolous or groundless arguments before the court we shall not findings_of_fact at the time the petition was filed petitioner resided in maryland petitioner has a bachelor of science in chemistry a master of science in civil engineering and a juris doctor from the university of baltimore school of law he moved to maryland in to work for the u s army environmental center at aberdeen proving ground over the next several years he attended law school at night was sworn in as a member of the maryland bar in and left the army in to start a solo law practice from his home petitioner’s practice was not in the area of tax and he did not take any_tax courses in law school petitioner filed a federal tax_return every year from when he had just begun graduate school to earn his master of science in civil engineering through on his federal tax_return petitioner reported dollar_figure of adjusted_gross_income dollar_figure of taxable_income and dollar_figure of self-employment_income petitioner’s practice of law became more profitable during an accountant suggested petitioner incorporate his business for tax reasons which he did incorporating it under the name michael c worsham p c worsham p c during worsham p c had a corporate charter in effect in the state of maryland elected to be treated as an s_corporation and was wholly owned by petitioner petitioner testified that during without looking for it he discovered information which led him to conclude that he was not required to file federal tax returns or pay federal income taxes as a result petitioner has not filed a personal federal tax_return for any year since however petitioner did make a dollar_figure estimated_tax payment to the u s treasury for the tax_year and also made a payment to the u s treasury of dollar_figure in date in connection with the 5in the five tax years from to the highest amount of federal tax petitioner paid in any one year was dollar_figure for 6petitioner also did not file a federal tax_return on behalf of worsham p c for tax_year or filing of a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return for the dollar_figure payment was credited to petitioner’s income_tax account petitioner did not make any payments with respect to his tax in payment for legal services petitioner performed deposits totaling dollar_figure were made to worsham p c ’s business checking account during the parties stipulated that worsham p c incurred deductible expenses of dollar_figure during including dollar_figure in wages paid to petitioner during petitioner also deposited dollar_figure in settlement proceeds into a personal checking account the proceeds were the result of personal lawsuits brought by petitioner in his own name finally during petitioner made mortgage interest payments of dollar_figure real_property tax_payments totaling dollar_figure and charitable_contributions of dollar_figure before date petitioner received three forms 1099-misc miscellaneous income reporting taxable payments of dollar_figure dollar_figure and dollar_figure paid during to petitioner worsham p c and the michael c worsham 7petitioner testified that for he paid more in tax than he actually owed trust account respectively each of these payments was the result of either compensation_for legal services or settlement of a personal lawsuit brought in his own name and was not part of the amounts earned by petitioner or worsham p c previously discussed before date petitioner also received a form int interest_income prepared by aberdeen proving ground federal credit_union reporting dollar_figure of interest_paid to petitioner on a personal account using the information on the forms 1099-misc and form 1099-int and not accounting for any deductions other than the standard_deduction and one personal_exemption as petitioner had not yet supplied information regarding home mortgage interest_paid property taxes paid and charitable_contributions made respondent prepared an sfr for petitioner for this sfr showed tax due of dollar_figure respondent then issued a notice_of_deficiency to petitioner on date determining a dollar_figure deficiency in tax and the additions to tax described earlier after the petition was filed respondent issued a subpoena duces tecum to each of petitioner’s banks for statements of account for respondent then performed bank_deposits analyses for a worsham p c account at m t bank and petitioner’s personal account at aberdeen proving ground federal credit_union 8no information was provided about this trust or trust account as a result of the bank_deposits analyses respondent determined that petitioner’s unreported income was substantially in excess of the amount determined in the notice_of_deficiency we permitted respondent to amend the answer to assert an increased deficiency and to assert that petitioner is liable for the sec_6651 fraudulent_failure_to_file addition_to_tax after learning of the subpoenas duces tecum issued to his banks petitioner filed a motion to dismiss seeking to have his case dismissed without prejudice petitioner mailed a letter to m t bank in which he stated because i am dismissing this case the subpoena issued by the irs to m t bank should no longer be valid and m t bank should not be required to respond by producing copies of my account records shortly after he mailed this letter to m t bank we denied petitioner’s motion to dismiss opinion i burden_of_proof generally taxpayers bear the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner in a notice_of_deficiency are incorrect rule a 290_us_111 petitioner has not argued that the burden_of_proof with respect to the deficiency determined in the notice_of_deficiency should shift to respondent however respondent concedes that he bears the burden_of_proof with respect to the increased deficiency asserted in the amendment to answer see rule a respondent also bears the burden of proving by clear_and_convincing evidence that the sec_6651 fraudulent_failure_to_file addition_to_tax applies see sec_7454 with respect to the additions to tax under sec_6651 and and a determined in the notice_of_deficiency respondent bears the burden of production see sec_7491 with respect to the additions to tax applicable to the increased deficiency asserted in the amendment to answer respondent concedes he bears the burden of both production and proof see sec_7491 rule a as discussed infra we find that respondent has met any burden_of_proof or production as the case may be he bears with respect to each issue ii whether petitioner failed to report taxable_income of dollar_figure for sec_1 imposes a federal_income_tax on the taxable_income of individuals taxable_income is defined as gross_income minus any allowed deductions sec_63 gross_income is defined as all income from whatever source derived sec_61 sec_61 specifically includes in the definition of income wages and compensation_for services including fees and interest settlement proceeds are included in the broad definition of income under sec_61 unless they are damages received on account of personal injuries or sickness sec_104 515_us_323 during petitioner received significant wages compensation_for legal services settlement proceeds from personal lawsuits and interest but chose to neither report these amounts nor pay any federal_income_tax on them petitioner does not dispute that he received the amounts in question indeed he stipulated their receipt rather petitioner makes a series of arguments that he owed no federal taxes on his earnings during in his posttrial brief petitioner argues that there is no constitutional basis for federal taxes on the ordinary labor of a working american like petitioner there is no federal statute that establishes federal tax_liability for money earned from the ordinary labor of americans and respondent has failed to account for the basis value of a person’s labor which would be valued at near or the same as the value of the gross_receipts which that same labor generated petitioner has previously raised other issues including respondent mislead sic petitioner and others into believing that a form_1040 u s individual_income_tax_return was the only acceptable return and that petitioner should not be liable for additions to tax because petitioner has not been given any or reasonable notice of a return or form to be filed other than form_1040 whether the fifth_amendment may apply to petitioner and the demands made upon petitioner by respondent issues relating to internal revenue districts whether certain withholding actions taken by respondent were unlawful without an assessment and proper notice whether the tax_court has jurisdiction to determine constitutional issues related to income_tax determination and the statutory basis for the same whether a tax_court judge can preside over and rule in a case where constitutional issues are inexorably linked to and required for resolution of that case given the conflict between the court’s limited constitutional jurisdiction and that judge’s sworn requirement as a member of a state bar association to support and defend the constitution and that form_1040 violates the paperwork reduction act u s c 9for jurisdictional purposes we note that the tax_court is a constitutional court with the power to address constitutional issues raised before it see 65_tc_68 aff’d without published opinion 559_f2d_1207 3d cir hawkins v commissioner tcmemo_2003_181 petitioners contend that only a court established under article iii of the constitution rather than a legislative court established under article i of the constitution can adjudicate the constitutional issues they have raised petitioners’ arguments have no merit fn ref omitted broughton v commissioner tcmemo_1979_77 in many cases involving various claims we have ruled that the income_tax is a constitutional tax that the provisions for a determination of deficiency by respondent are constitutional and that this court is a constitutional court we decline the invitation to address in detail petitioner’s numerous arguments courts confronting frivolous tax_protester arguments regarding the federal_income_tax often quote 737_f2d_1417 5th cir which stated we perceive no need to refute these arguments with somber reasoning and copious citation of precedent addressing frivolous tax- protester arguments wastes the limited resources of the court delays the assessment of tax and risks dignifying such arguments or suggesting that they have some colorable merit 136_tc_498 we have also recognized that tax-protester arguments are unlimited may have little actual importance to those making them have already been answered and are patently frivolous id pincite finally we have noted that litigants who press frivolous tax-protester arguments often fail to hear their refutation id pincite petitioner repeatedly claims his arguments are not frivolous but we disagree regarding petitioner’s constitutional arguments courts have previously stated that the constitutionality of our income_tax system--including the role played within that system by the internal_revenue_service and the tax court--has long been persons who make frivolous anti-tax arguments have sometimes been called ‘tax protesters’ 136_tc_498 n established crain v commissioner f 2d pincite8 see also powers v commissioner tcmemo_2009_229 dicarlo v commissioner tcmemo_1992_280 we therefore hold these constitutional arguments are frivolous petitioner’s argument that no federal statute imposes a tax on a person’s ordinary labor relies on selective and misguided readings of multiple statutes petitioner’s argument that he had a basis in his labor is also frivolous courts have clearly held that the statutory law does impose a tax on payments for a person’s ordinary labor and that taxpayers have no basis in their labor supplied howard v commissioner tcmemo_2000_222 taxpayer claimed that payments for his labor were not income and that he had a basis in his labor equal to the amount of the payment received for it we stated that all of these arguments have been consistently rejected by the courts and can be accurately characterized as timeworn protester type rhetoric see also 80_tc_1111 hyslep v commissioner tcmemo_1988_289 cornell v commissioner tcmemo_1983_370 we therefore find these arguments are frivolous the arguments not already addressed were not argued in petitioner’s posttrial brief and were either not well developed or not developed at all we will not address them other than to say the short answer to all of petitioner’s arguments is that he is not exempt from federal_income_tax martin v commissioner tcmemo_1990_560 citing 82_tc_403 one final argument by petitioner relating to the deficiency11 that we will fully address relates to the cases respondent cites in his opening brief petitioner claims that tax_court opinions filed before date are not available through searches on the tax court’s web site and respondent has cited several such older cases in his brief without providing petitioner with copies of those cases petitioner argues that in fairness we should not consider arguments based on these older cases that are not available to petitioner in a publicly accessible database in support of this argument petitioner cites rule b of the federal rules of appellate procedure which provides that if a party cites a federal judicial opinion that is not available in a publicly accessible electronic database the party must file and serve a copy of that opinion with the brief or other paper in which it is cited we disagree with petitioner rule a of the federal rules of appellate procedure provides that these rules govern procedure in the united_states court sec_11this argument as well as our response is also applicable to the other issues considered in this opinion of appeals the tax_court is not an appellate court and the federal rules of appellate procedure therefore do not apply to cases disputed herein in addition the tax_court rules_of_practice and procedure contain no similar rule regarding cases not available on a public database having found all of petitioner’s arguments to be frivolous or inapplicable we find that respondent has proved that petitioner failed to report taxable_income of dollar_figure for and is liable for the federal tax he failed to pay on that income iii whether petitioner is liable for the sec_6651 fraudulent_failure_to_file addition_to_tax for sec_6651 imposes an addition_to_tax of up to in the case of any fraudulent_failure_to_file a tax_return respondent has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b to satisfy the burden_of_proof respondent must show an underpayment_of_tax exists and petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 102_tc_632 see also 113_tc_99 94_tc_654 12in this case the addition_to_tax i sec_75 of the underpayment_of_tax a underpayment_of_tax the clear_and_convincing standard applies not merely to whether an underpayment is attributable to fraud but also to whether an underpayment exists parks v commissioner t c pincite di rocco v commissioner tcmemo_2009_300 considering the facts and law discussed hereinabove we find that respondent has proven by clear_and_convincing evidence that an underpayment_of_tax exists for b fraudulent intent the commissioner must prove by clear_and_convincing evidence that a portion of the underpayment for each taxable_year in issue was due to fraud see 79_tc_888 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 98_tc_511 the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 56_tc_213 because direct proof of a taxpayer’s intent is rarely available fraud may be proved by circumstantial evidence and reasonably inferred from the facts 317_us_492 99_tc_202 rowlee v commissioner t c pincite petitioner has argued that although he failed to file his tax_return his failure_to_file was not fraudulent because he had a good-faith belief that he was not required to pay federal tax on the amounts he earned petitioner’s argument is similar to the argument made by the taxpayer in rowlee v commissioner t c pincite4 in that case we found that the taxpayer’s failure_to_file was fraudulent stating failure_to_file tax returns without more is not proof of fraud such omission may be consistent with a state of mind other than the intention and expectation of defeating the payment of taxes failure_to_file however may be considered in connection with other facts in determining whether any deficiency or underpayment_of_tax is due to fraud here there is no question that taxpayer’s purpose was to avoid and not merely to postpone the payment of taxes that he claims he was not obligated to pay on the basis of the entire record the failure_to_file must be viewed as conduct intended to conceal taxpayer’s noncompliance with the law the burden on respondent to both locate and assess a delinquent taxpayer is in a sense greater than the verification of items reported on a return that has been filed but may be false and as stated in helvering v mitchell u s it is that necessity for which the government is to be compensated by the addition_to_tax taxpayer contends that he could not have intended to conceal his conduct because of his attempts to confront various agents of respondent but those attempts occurred long after the time for filing his returns had passed taxpayer cannot disregard the laws that have been passed by congress and upheld by the courts fail to perform an affirmative duty imposed upon him by those laws proclaim only when he has been discovered that those laws are inconsistent with his or another’s philosophy and then expect to avoid the consequences of his avowedly freely exercised disobedience citations and fn refs omitted certain indicia commonly known as badges_of_fraud constitute circumstantial evidence which may give rise to a finding of fraudulent intent 796_f2d_303 9th cir aff’g tcmemo_1984_601 although no single factor is necessarily sufficient to establish fraud the existence of several indicia is persuasive circumstantial evidence of fraud 92_tc_661 as discussed below several badges_of_fraud are applicable in this case failure_to_file a tax_return is a badge of fraud and an extended pattern of failing to file income_tax returns may be persuasive circumstantial evidence of fraud devries v commissioner tcmemo_2011_185 citing 544_f2d_883 5th cir aff’g t c memo see also bradford v commissioner f 2d pincite in addition when failure_to_file is viewed in the light of the previous filing of tax returns for prior years the nonfiling weighs heavily against the taxpayer because it demonstrates the taxpayer’s awareness of the filing requirement 84_tc_405 petitioner filed a federal tax_return every year from through but has not filed a tax_return since we find that petitioner’s pattern of failing to file tax returns after is persuasive evidence of fraud especially when viewed in the light of his prior tax_return filings and failure to make estimated_tax payments see niedringhaus v commissioner t c pincite we find that petitioner’s failure_to_file returns combined with his failure to make estimated_tax payments was a deliberate attempt to conceal his correct_tax liability and to frustrate its collection citing 94_tc_316 petitioner argues that he stopped filing tax returns only upon discovering information in which led him to conclude that he was not required to file tax returns or pay taxes we believe it more likely that petitioner stopped filing tax returns because of his larger tax burden resulting from the increasing profitability of his law practice petitioner also argues that the years through are irrelevant because he was required to file returns and pay federal_income_tax for those years as a federal employee in the army we have previously noted that the theory that only federal employees are subject_to federal_income_tax is a common frivolous tax-protester argument of no merit hamilton v commissioner tcmemo_2009_271 fn ref omitted while tax-protester arguments may not be evidence of fraud by themselves they may be indicative of fraud if made in conjunction with affirmative acts designed to evade federal_income_tax devries v commissioner tcmemo_2011_185 citing 86_tc_1253 in the instant case petitioner has raised a multitude of frivolous tax-protester arguments in conjunction with the failure_to_file a tax_return or make estimated_tax payments petitioner has also engaged in affirmative acts relating to the subpoenas duces tecum designed to evade federal income taxes as described infra we therefore find petitioner’s tax-protester arguments are indicative of fraud a taxpayer’s education training business experience and knowledge of income_tax laws are relevant in deciding whether a taxpayer committed fraud 86_tc_1326 harker v commissioner tcmemo_1994_583 aff’d 82_f3d_806 8th cir petitioner is a highly intelligent individual with graduate degrees in both engineering and law he is an accomplished businessman and attorney having formed his own successful law practice which he incorporated as an s_corporation for tax reasons after an accountant suggested doing so although he does not practice in the area of tax nor did he take any_tax courses in law school petitioner has the intelligence and ability to recognize the frivolous incorrect and completely discredited nature of the arguments he has made in support of his failure to pay federal taxes or file a federal tax_return we find these facts are further evidence of fraud in addition to the previously described facts we also note that after learning of the subpoenas duces tecum issued to his banks petitioner filed a motion to dismiss seeking to have his case dismissed without prejudice after filing the motion to dismiss petitioner mailed a letter to one bank in which he stated because i am dismissing this case the subpoena issued by the irs to m t bank should no longer be valid and m t bank should not be required to respond by producing copies of my account records essentially once petitioner knew respondent was about to discover the true amount of income he received during he sought to avoid the consequences by paying only the smaller deficiency and additions to tax originally determined by respondent we believe these facts are evidence that petitioner was more concerned with trying to conceal the true amount of income he received than with presenting good-faith but misguided arguments regarding his federal tax_liability and duty to file a federal tax_return considering the evidence we find respondent has proved by clear_and_convincing evidence that the underpayment for was due to fraud as we have previously found respondent has proved that an underpayment_of_tax existed for petitioner is therefore subject_to the sec_6651 fraudulent_failure_to_file addition_to_tax for iv whether petitioner is liable for the sec_6651 addition_to_tax for sec_6651 imposes an addition_to_tax for any failure to pay the tax shown on a return on or before the date prescribed for payment the addition is equal to of the amount shown as tax on the return for each month or fraction thereof during which the failure to pay continues up to a maximum of sec_6651 the addition will not apply if it is shown that the failure to pay timely was due to reasonable_cause and not due to willful neglect id a failure to pay is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if he paid on the due_date sec_301_6651-1 proced admin regs see also ruggeri v commissioner tcmemo_2008_300 willful neglect contemplates a conscious intentional failure or reckless indifference 469_us_241 under sec_6020 when a taxpayer fails to make any return required_by_law the commissioner shall make such return from his own knowledge and from such information as he can obtain through testimony or otherwise under sec_6651 any return so prepared by the commissioner shall be treated as the taxpayer’s return for purposes of sec_6651 respondent prepared such a return in this case which showed that petitioner owed dollar_figure in tax before the addition of interest and additions to taxdollar_figure petitioner has not paid any portion of the amount reported due on the return respondent prepared petitioner did not demonstrate reasonable_cause for failing to pay rather petitioner intentionally chose not to file and pay tax for making a variety of frivolous tax-protester arguments frivolous positions do not constitute reasonable_cause for failure to timely pay tax due mcgowan v commissioner tcmemo_2006_154 misguided interpretations of the constitution or other typical tax_protester arguments are not reasonable_cause as a result we find that petitioner failed to timely pay the tax shown due on the sec_6020 return without reasonable_cause and is liable for the addition_to_tax under sec_6651 13respondent concedes that the sec_6651 addition_to_tax is not applicable to the increase in the deficiency later asserted because that increase was never shown on a tax_return prepared by or for petitioner v whether petitioner is liable for the addition_to_tax for failure to pay estimated_tax under sec_6654 for respondent determined an addition to his calculation of tax_liability for for failure to pay estimated_tax sec_6654 provides that a taxpayer’s required_annual_payment is limited to the lesser_of of the tax_shown_on_the_return for the taxable_year or if no return is filed of the tax for such year or of the tax_shown_on_the_return of the individual for the preceding taxable yeardollar_figure petitioner did not address this issue but has argued that he had no tax_liability for we have already found that petitioner was liable for tax for therefore petitioner is liable for the sec_6654 addition_to_tax the amount of the addition shall be determined by the parties in their rule calculations in accordance with the other holdings herein vi sec_6673 sanctions respondent filed a motion requesting that the court impose sanctions against petitioner pursuant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears to the court that the taxpayer instituted or 14petitioner did not file a federal tax_return maintained the proceeding primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless petitioner has taken a multitude of frivolous and groundless positions characteristic of tax protesters however considering the facts of this case we decline to impose sanctions against petitioner although we strongly warn petitioner that making such arguments before this court in the future will likely result in the imposition of sanctions against him vii conclusion we find petitioner failed to report taxable_income of dollar_figure for and is liable for the related deficiency further we find petitioner liable for an addition_to_tax under sec_6651 as well as additions to tax under sec_6651 and sec_6654 however we choose not to impose sanctions against petitioner under sec_6673 15we note that this is the first time petitioner has made such frivolous arguments before this court in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered under rule
